By the court.
This day came again the parties by counsel, and the court having maturely considered the motion of the commonwealth to dismiss the writ of error awarded in this case, and the answer of the defendant thereto, and it now appearing to the court that *847the several bills of exception of the plaintiff in error were not signed by the judge of the corporation court of the city of Alexandria at the term at which the opinions and judgment of said court to which exception is taken were announced, or in the vacation of said court within thirty days after the end of such term, or at a time at which the parties by consent entered of record at said term had agreed that they should be so signed, but were signed by the said judge at a subsequent term of said corporation court, the court is of opinion that the said writ of error was improvidently awarded.
It is therefore considered that the said writ of error be dismissed, and that the commonwealth recover of the plaintiff in error her costs by her about her defense herein expended. Which is ordered to be forthwith certified to the said corporation court of the city of Alexandria.

Writ of error dismissed.